IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0925
                                  Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DANIEL LOUIS CHANDLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      Daniel Chandler appeals his convictions following a bench trial on the

minutes of evidence. AFFIRMED.



      Shawn Smith of Shawn Smith, Attorney at Law, P.L.L.C., Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       One winter night, a Des Moines police officer stopped a vehicle driven by

Daniel Chandler. The officer had “pulled him over several times” before and

knew “he was on a temporary restricted license, that he was supposed to have

an Intoxilyzer in his vehicle, and that he was supposed to have a work permit if

he was driving a vehicle.” She also knew he worked for a lawn care company.

The officer saw a passenger in the vehicle. She checked Chandler’s license,

instructed him to step out of the vehicle, and searched him.           The search

uncovered marijuana. Chandler scuffled with the officer before being handcuffed

and arrested.

       Chandler was subsequently charged with possession of a controlled

substance (third offense) as an habitual offender and interference with official

acts inflicting bodily injury. See Iowa Code §§ 124.401(5), 719.1(1)(e), 902.8

(2015). He moved to suppress the evidence gained in the search on the ground

that the officer lacked reasonable suspicion to stop his vehicle. The district court

denied the motion.

       Chandler agreed to a trial on the minutes of evidence. The minutes made

reference to his prior convictions. The district court found Chandler guilty and

imposed the sentencing enhancements.

       On appeal, Chandler argues the district court (1) should have granted his

motion to suppress, (2) made successive findings of guilt in violation of

constitutional double jeopardy provisions, and (3) should have required greater

proof of his prior offenses.
                                         3


I.     Suppression Ruling

       The Fourth Amendment to the United States Constitution, as applied to

the States through the Fourteenth Amendment, and article I, section 8 of the

Iowa Constitution require reasonable suspicion to stop a vehicle for investigatory

purposes. See Navarette v. California, 134 S. Ct. 1683, 1687 (2014); State v.

Pals, 805 N.W.2d 767, 774 (Iowa 2011). The State must show “the stopping

officer had specific and articulable facts, which taken together with rational

inferences from those facts, to reasonably believe criminal activity may have

occurred.” State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004); accord Illinois v.

Wardlow, 528 U.S. 119, 123-24 (2000). “Mere suspicion, curiosity, or hunch of

criminal activity is not enough.” Tague, 676 N.W.2d at 204; accord Wardlow, 528

U.S. at 123-24 (“The officer must be able to articulate more than an ‘inchoate and

unparticularized suspicion or “hunch”’ of criminal activity.” (quoting Terry v. Ohio,

392 U.S. 1, 27 (1968))).

       Chandler contends the officer lacked “‘specific and articulable facts’ to

believe that [he] was not properly operating his vehicle pursuant to the

restrictions imposed upon him by nature of his temporary restricted license” and

she acted with “no more than a simple ‘hunch’ that [he] may have been violating

the terms of his temporary restricted license.” On our de novo review of this

constitutional issue, we disagree.

       The district court found:

       [C]arrying a passenger, on a Sunday evening at 10:30 p.m. in the
       wintertime when Chandler’s employment was potentially with a
       landscaping company forms a reasonable basis that Chandler was
       not driving his vehicle home from work and thus [was] violating the
                                         4


      terms of his [temporary restricted license] which gave [the officer]
      the basis for conducting the investigatory stop.

These facts are supported by the record. Together, they satisfied the

constitutional reasonable-suspicion standard for a stop of the vehicle. Cf. State

v. Donnan, No. 12-0955, 2014 WL 667683, at *4 (Iowa Ct. App. Feb. 19, 2014)

(concluding officer had reasonable suspicion to believe defendant was violating

the terms of a temporary restricted license).

II.   Double Jeopardy

      Chandler argues “the trial court erred when it subjected [him] to double

jeopardy after being found guilty at a bench trial and subsequently found guilty at

a later hearing.” The double jeopardy doctrine derives from our constitutions:

             The Fifth Amendment to the United States Constitution
      states, “nor shall any person be subject for the same offence to be
      twice put in jeopardy of life or limb . . . .” U.S. Const. amend. V.
      This provision is applied to the states through the Due Process
      Clause of the Fourteenth Amendment. Justices of Boston Mun. Ct.
      v. Lydon, 466 U.S. 294, 306 [(1984)]. The Iowa Constitution
      provides that “No person shall after acquittal, be tried for the same
      offence . . . .” Iowa Const. art. I, § 12. See generally State v.
      Franzen, 495 N.W.2d 714 (Iowa 1993).

State v. Huss, 657 N.W.2d 447, 449 (Iowa 2003) (ellipses in original).

      The Double Jeopardy Clauses are not implicated in this case because

Chandler’s guilt on the current offenses and the applicability of the

enhancements were resolved in a single proceeding—the trial on the minutes of

evidence. Although the district court convened counsel after the trial to ensure

they agreed on the state of the record, the court did not take evidence and did

not obtain a supplementation of the minutes of evidence. Notably, Chandler’s

attorney admitted “the court found Mr. Chandler guilty of the underlying offense
                                             5


as well as the habitual offenders” following the trial on the minutes. He later

reiterated that while trial on the offenses and on the enhancements was generally

“a bifurcated process,” they “took care of both issues” at “[t]he trial on the

minutes.”1 There is simply no basis for invoking or applying double jeopardy

principles.

III.   Prior Convictions & Sentencing Enhancements

       Chandler contends the State did not satisfactorily prove the prior

convictions on which the enhancements were predicated. The State counters

that Chandler waived his right to raise this issue by stipulating to a trial on the

minutes of evidence. We agree with the State.

       Chandler’s attorney informed the court his client desired a “determination

solely on the minutes of [evidence].” The district court proceeded to review the

minutes of evidence and other stipulated evidence and made findings sufficient

to find Chandler guilty as charged. In objecting to the foundation laid by the

State, Chandler’s attorney acknowledged he “wasn’t asking that witnesses come

to testify to [Chandler’s] prior record” and was not saying the court or prosecutor


1
   Chandler now appears to argue that the district court erred in failing to bifurcate the
trials on the primary charges and on the prior convictions, in accordance with Iowa Rule
of Criminal Procedure 2.19(9). The bifurcation procedures set forth in the rule apply “in
the absence of an agreement of the parties to proceed otherwise.” State v. Johnson,
770 N.W.2d 814, 825 (2009). Chandler and the State agreed to a trial on the minutes of
evidence. As noted, the minutes included a summary of Chandler’s prior convictions.
During the post-trial conversation with the court, Chandler resisted what he
characterized as the State’s attempt to have a separate trial on the prior convictions, a
characterization the State vigorously disputed. The State reaffirmed the prior agreement
to have a trial on the minutes. In the prosecutor’s words, “if [Chandler] wants to stipulate
to the minutes of testimony, the State believes . . . he has to stipulate to the minutes of
[evidence] that include his prior convictions.” Nonetheless, the prosecutor said he stood
ready and willing to prove up the prior convictions, if deemed necessary. Because the
defense did not wish to exercise that option, Iowa Rule of Criminal Procedure 2.19(9) is
not implicated. See id.
                                          6


was “wrong.” He voiced a distinction between stipulating to the prior convictions

and allowing the court to find them based on the minutes of evidence and said he

was simply trying to “protect the record” by declining to stipulate to the prior

offenses. He conceded, “I think the court can discern from the minutes whether

or not he has a prior or two priors for enhancement purposes.” Chandler waived

error.

         We affirm Chandler’s convictions for possession of a controlled substance

(third offense) as an habitual offender and interference with official acts inflicting

bodily injury.

         AFFIRMED.